



COMPENSATION MODIFICATION AGREEMENT


THIS AGREEMENT (“Agreement”), made this ____ day of ________, 200_, by and
between ____________________________, __________________, its wholly owned
subsidiary, (together, the “Corporation”) and ___________________________, a
senior executive officer of the Corporation (“Executive”).


WHEREAS, the Corporation has determined that it is in the best interests of the
Corporation and its stockholders to participate in the Treasury TARP CPP program
(“CPP”), under which, the Corporation will issue preferred stock and warrants to
purchase Corporation common stock to the United States Treasury (“UST”) in
return for cash; and


WHEREAS, in order for the Corporation to participate in the CPP, the Corporation
and its senior executive officers subject to the Compensation Guidelines
(“SEOs”) must comply with Section 111(b) of the Emergency Economic Stabilization
Act of 2008 regarding executive compensation and corporate governance and the
related UST interim final regulations (31 CFR Part 30) published in the Federal
Register on October 20, 2008 (the “Compensation Guidelines”); and


WHEREAS, the Corporation is required to deliver a certificate to the UST at the
closing of the CPP transaction that it has complied with all the Compensation
Guidelines; and


WHEREAS, the board of directors of the Corporation has authorized and directed
the Compensation Committee to take any and all the actions required under the
Compensation Guidelines in order to enable the Corporation to deliver that
certificate and authorized each member of the Compensation Committee to execute
this Agreement on behalf of the Corporation; and


WHEREAS, in order to comply with the Compensation Guidelines for so long as UST
holds securities of the Corporation acquired in the CPP, the Corporation,
through the Compensation Committee, is required to review the Corporation’s
compensation plans and policies with senior risk officers in order to identify
and unilaterally eliminate any bonus plans or other incentive compensation
arrangements for SEOs that encourage them to take unnecessary and excessive
risks that threaten the value of the financial institution; and


WHEREAS, in order to comply with the Compensation Guidelines for so long as UST
holds securities of the Corporation acquired in the CPP, the Corporation,
through the Compensation Committee, must adopt appropriate provisions for the
recovery by the Corporation of any bonus or incentive compensation paid to a
senior executive officer (as defined under the Compensation Guidelines) based on
financial statements or performance metric criteria later determined to be
materially inaccurate; and

 
1
 
 

WHEREAS, in order to comply with the Compensation Guidelines as long for so UST
holds securities of the Corporation acquired in the CPP, the Corporation is
prohibited from making any golden parachute payment (as defined under the
Compensation Guidelines) to any SEO; and


WHEREAS, the Corporation is required to deliver to the UST in connection with
the consummation of the CPP transaction a waiver from each of its SEOs with
respect to the changes in the Corporation’s compensation plans, polices and
practices as required by the Compensation Guidelines; and


WHEREAS, the Compensation Committee has asked Executive to execute the waiver in
the form attached; and


WHEREAS, the Executive believes the requirements imposed under the Compensation
Guidelines in order for the Corporation to obtain government funds by
participating in the CPP are reasonable and in the best interests of the
Corporation and its stockholders and furthers the long term best interests of
the Corporation and its SEOs, including the Executive.


NOW, THEREFORE, to allow the Corporation to participate in the CPP for the
mutual benefit of the Corporation, its stockholders and Executive, and for other
good and valuable consideration, the Corporation and the Executive hereby agree
as follows:


1.           GENERAL MODIFICATION OF EMPLOYMENT, COMPENSATION AND BENEFIT
AGREEMENTS, PLANS AND POLICIES:  Until such time as the UST ceases to own any
debt or equity securities of the Corporation acquired pursuant to the CPP, the
Corporation and Executive agree that, notwithstanding any contract, plan, policy
or agreement to the contrary, all employment, compensation and benefit
agreements, plans and policies with respect to Executive shall be deemed
modified to comply in all respects with Section 111(b) of EESA as implemented by
any guidance or regulation thereunder that has been issued and is in effect as
of the date the Corporation issues preferred stock and warrants to the UST.  The
Corporation and Executive further agree that the Corporation shall not adopt any
new benefit plan with respect to Executive that does not comply with Section
111(b) of EESA as implemented by any guidance or regulation thereunder that has
been issued and is in effect as of the date the Corporation issues preferred
stock and warrants to the Treasury.  The Executive agrees that the Corporation,
through its Compensation Committee, has the sole discretion: (a) to determine
whether and to what extent any bonus or incentive compensation with respect to
the Executive encourages the Executive to take unnecessary and excessive risks
that threaten the value of the financial institution, and (b) to eliminate any
such compensation as long as UST holds securities of the Corporation acquired in
the CPP.


2.           RECOVERY OF INCENTIVE COMPENSATION:  Until such time as the UST
ceases to own any debt or equity securities of the Corporation acquired pursuant
to the CPP, in the event Executive receives a bonus or any other incentive
compensation from the Corporation based on financial statements or performance
metric criteria later

 
2
 
 

determined by the Corporation’s Compensation Committee, in its sole discretion,
to be materially inaccurate, Executive agrees to repay the Corporation, in cash
and within 30 days of a written demand therefore, the amount of the bonus or
incentive compensation received by Executive in excess of the amount that would
have been paid to Executive had the inaccurate statements or criteria been
accurate.


3.           GOLDEN PARACHUTE PAYMENTS:  Until such time as the UST ceases to
own any debt or equity securities of the Corporation acquired pursuant to the
CPP, Executive agrees that: (a) the Executive shall not be entitled to receive
any golden parachute payment (as defined under the Compensation Guidelines) upon
Executive’s severance from employment (as defined under the Compensation
Guidelines) and (b) that all applicable contacts and agreements between
Executive and the Corporation are deemed to be amended in this regard.


4.           WAIVER:  Executive hereby voluntarily waives any claim against the
Corporation for any changes to my compensation, bonus, incentive and other
benefit plans, arrangements, policies and agreements (including golden parachute
agreements) that are required to comply with the Compensation Guidelines and
that are made pursuant to this Agreement.  This waiver includes all claims
Executive may have under the laws of the United States or any state related to
the requirements imposed by the Compensation Guidelines, including, without
limitation, a claim for any compensation or other payments Executive would
otherwise receive.  Executive agrees to execute the required waiver in the form
attached hereto and deliver said warrant to the Corporation no later than the
close of business on November 18, 2008.


5.           COVERED EMPLOYMENT, COMPENSATION AND BENEFIT AGREEMENTS, PLANS AND
POLICIES:  Executive acknowledges that the employment, compensation and benefit
agreements, plans and policies applicable to Executive that are listed in Annex
A hereto are all subject to the modifications and amendments provided for in
this Agreement, to the extent applicable.


6.           MODIFICATION - WAIVERS - APPLICABLE LAW: No provisions of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing, signed by the Executive and on behalf of
the Corporation by such officer as may be specifically designated by the Board
of Directors of the Corporation. No waiver by either party hereto at any time of
any breach by the other party hereto of, or in compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by federal law, to the extent applicable, and otherwise by the laws of the State
of California.
 
 
3


 

 
7.    INVALIDITY - ENFORCEABILITY: The invalidity or unenforceability of any
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect. Any provision in this Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective only to the
extent of such prohibition or unenforceability without invalidating or affecting
the remaining provisions of this Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


8.           HEADINGS: Descriptive headings contained in this Agreement are for
convenience only and shall not control or affect the meaning or construction of
any provision in this Agreement.


 


 
(Remainder of page intentionally left blank)
 

 
4
 
 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.
 

   
EXECUTIVE
                     
Signature
                     
Print Name
   
Name
               
 
             
By:
     
Signature
                     
Print Name
         
Member of the Compensation Committee
               
 
             
By:
     
Signature
                     
Print Name
         
Member of the Compensation Committee




 
5
 
 
